Court of Appeals, State of Michigan

                                             ORDER
                                                                         June M. Beckering
People of Ml v Clarence Edward Ross                                        Presiding Judge

Docket No.   321353                                                      Jane E. Markey

LC No.       2012-001925 FC                                              Douglas B. Shapiro
                                                                           Judges



                The Court orders that the May 24, 20 I 8 opinion is hereby AMENDED to correct a
clerical error. The name Edward Clarence Ross is amended to read Clarence Edward Ross.

             In all other respects, the May 24, 2018 opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                              MAY 3 0 2018
                                      Date